DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,986,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a broadening of the subject matter of the claims of the ‘127 Patent, and as such the claims of the ‘127 Patent anticipate the claims of the instant application.

As to claim 1, the ‘127 Patent discloses a computer-implemented method, comprising (Clam 1:  A computer-implemented method, comprising): 
retrieving lifecycle metadata associated with a plurality of protected hosts in a network (Claim 1: retrieving lifecycle metadata associated with a plurality of protected hosts in a network); 
accessing information comprising one or more honeypot deployment criteria (Claim 1: “determining that the plurality of honeypots and the plurality of protected hosts do not share a Layer 2 (L2) network segment”;  the determination both accesses deployment criteria and determines likelihood as claimed below) ); 
determining that at least one criteria of the one or more honeypot deployment criteria requires maintaining a likelihood that a malicious attacker will target at least one honeypot of a plurality of honeypots deployed in the network instead of at least one protected host of the plurality of protected hosts (Claim 1: determining that the plurality of honeypots and the plurality of protected hosts do not share a Layer 2 (L2) network segment); 
accessing a configurable ratio of the plurality of honeypots to the plurality of protected hosts (Claim 1: accessing a configurable ratio of a plurality of honeypots to the plurality of protected hosts); and 
deploying one or more new honeypots in addition to the plurality of honeypots as one or more new protected hosts in addition to the plurality of protected hosts come online in the network or discharging one or more existing honeypots from the plurality of honeypots as one or more existing hosts that make up the plurality of protected hosts go offline from the network, to maintain the configurable ratio (Claim 1: deploying in or discharging from, the network, one or more honeypots of the plurality of honeypots based on the configurable ratio).
As to claim 2, the ‘127 Patent discloses the computer-implemented method of claim 1, further comprising: determining that at least one other criteria of the one or more honeypot deployment criteria requires preventing the malicious attacker from being able to determine whether a target is the at least one honeypot or the at least one protected host; and performing a host replacement operation using one or more explicit personality clones based on ingress of the one or more new protected hosts to the network and egress of the one or more existing honeypots from the network (Claim 2: The computer-implemented method of claim 1, further comprising: determining that a protected host of the plurality of protected hosts is no longer part of the network; and performing a host replacement operation to replace the protected host with a honeypot that is an explicit personality clone of the protected host).  
Claims 3 and 4 recite a non-transitory computer readable storage medium with instructions commensurate in scope to the methods of claims 1-2 and are thus rejected under a substantially similar rationale.
Claims 5 and 6 recite a system commensurate in scope to the methods of claims 1-2 and are thus rejected under a substantially similar rationale.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0204964 by Foley et al. discloses coning virtual machines for use as honeypots
U.S. Patent No. 8,713,306 to Bennett discloses the use of network decoys
U.S. Patent Application Publication No. 2020/0082075 by Rinaldi et al. discloses the use of honeytraps 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432